Citation Nr: 0405121	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  97-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of facial lacerations.


REPRESENTATION

Appellant represented by:	Jane Stracner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, granted service 
connection and a noncompensable disability evaluation for 
residuals of lacerations of the chin and lip.  In February 
1999, the veteran testified at a Travel Board hearing before 
the undersigned.  In July 1999, the Board granted the 
veteran's claim of entitlement to service connection for 
arthritis of the cervical spine, and remanded his claim for 
an initial compensable evaluation for facial lacerations to 
the RO for further evidentiary development.  

In the September 2000 supplemental statement of the case, the 
RO characterized the veteran's claim as entitlement to a 
compensable evaluation for residuals of facial lacerations 
with sensory neuropathy affecting the branches of the 
trigeminal nerve.  In May 2003, the Board remanded the 
veteran's claim to the RO.  In August 2003, the RO granted a 
separate compensable disability evaluation for the 
neurological complaints (subjective complaints of lower lip 
numbness) associated with the veteran's service-connected 
facial lacerations.  As such, the Board believes that the 
issue as currently set forth on the first page of the present 
decision most accurately represents the present status of the 
veteran's claim.


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of facial lacerations are manifested by no more than a 1-
inch, well-healed, thin scar below the lip with no 
disfigurement, tenderness, tissue loss or limitation of 
function associated with the scar, and by subjective 
complaints of constant numbness over a 1-inch area in the 
lower lip region.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for facial 
lacerations have not been met.  38 U.S.C.A. § 1155, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7800 (2002), effective prior to August 30, 
2002; 67 Fed. Reg. 49,590-599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2003)), effective 
August 30, 2002.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a March 1995 rating decision, the RO granted service 
connection for residuals of lacerations of the lower lip and 
chin (as facial lacerations) and assigned a noncompensable 
disability evaluation under Diagnostic Code 7800.  The RO 
reached its decision based, in large measure, upon service 
medical records that showed the veteran sustained an 
extensive lip laceration, a chin laceration, and other 
injuries in an October 1952 motor vehicle accident.  When he 
was examined for discharge in September 1954, a one-half inch 
scar on the veteran's lower lip, and three right knee scars 
were noted and described as well healed.  The RO also 
considered private medical records, dated from 1984 to 1994, 
which included dental records from E.A.W., D.D.S. who noted 
that the veteran had a fixed prosthesis that replaced several 
lost teeth, and complained of speech problems.

The RO also considered findings of VA examinations conducted 
in November 1994.  According to an orthopedic examination 
report, the veteran, who was 63 years of age, complained of 
speech problems secondary to the partial absence of his upper 
jaw tissue, which caused word pronunciation problems.  Upon 
examination, the pertinent diagnoses were a speech problem 
secondary to the status post surgery of the upper jaw and 
dysphagia.  The veteran also underwent a VA ear, nose, and 
throat (ENT) examination in November 1994.  The diagnosis was 
moderately severe nasal septal deviation and chronic nasal 
obstruction.   A November 1994 VA dental examination report 
reflects the veteran's subjective complaints of speech 
problems and air leakage.  On examination, it was noted that 
his speech was slow with minor slurring. 

In an October 1995 written statement, D.R., M.D., a 
neurosurgeon, indicated that he evaluated the veteran.  The 
veteran's complaints included persistent numbness of his 
lower lip that caused him at times to burn the lip.  The 
veteran also had difficulty with drooling because he was 
unable to feel liquid in his mouth and lip.  He had speech 
difficulty because of his original nasal fracture.

In another October 1995 report, A.B., M.D., noted the 
veteran's complaints of dental trauma with speech problems 
and lower lip numbness.

In his October 1995 notice of disagreement, the veteran 
reported having lower lip numbness since his accident in 
service.  He said the numbness caused him to burn his lip and 
mouth, and he had difficulty with drooling because he was 
unable to feel liquid on his lip.

A June 1997 medical record from Dr. A.B. notes the veteran's 
complaints of persistent lower lip numbness due to the lip 
laceration injury in service.  It was noted that the veteran 
had a thick scar across the outside and inside of the lower 
lip.  There was decreased sensation of the lower lip to touch 
with a fine brush and pinprick.  There was an area of 
numbness of about 3 inches along the lower lip along the area 
of the scar tissue.  This caused a significant handicap for 
the veteran, and created difficulty with liquids and saliva 
since he was unable to feel with that part of his lip either 
inside or outside.

In July 1997, the RO granted the veteran's claim for service 
connection for missing teeth injured by trauma in service 
(for dental treatment purposes). 

In February 1998, the veteran underwent VA examination for 
scars.  According to the examination report, the veteran 
complained of lip disfigurement and numbness due to a scar of 
approximately 1.5 centimeters (cm).  On examination, there 
was no necrotic tissue noted.  The veteran reported that his 
lip laceration caused disfigurement over the years, 
influenced his speech, and caused lower lip numbness which 
caused him to burn his lower lip at times.  He was referred 
for ENT and dermatology consultations to evaluate his 
complaints and their relevance to his lip scar.  The examiner 
did not notice any speech problems during the examination.  
Three color photographs of the veteran's face were taken at 
the time and are associated with the claims files.  They 
include a close-up photograph of the veteran's face and two 
close-up pictures of his lower face, including his lower lip.  
The photographs reflect a thin vertical scar approximately 1-
inch long below the veteran's lower lip.

The record reflects that due to a family emergency, the 
veteran was unable to attend the scheduled special 
examinations and, in March 1998, requested that the VA 
examinations be rescheduled.

The veteran underwent VA examination in May 1998.  According 
to the examination report, he complained of lower lip 
numbness.  He said that, due to loss of feeling in the lower 
lip, he burned his mouth from hot drinks, and drooled saliva 
at the corners of his mouth.  On examination, the veteran was 
noted to have some faint scar of previous surgery below the 
lower lip.  The scar was nontender and well healed.  
Sensation in the lower lip was decreased by touch, and there 
was evidence of a dental bridge of the upper frontal teeth.  
The pertinent diagnosis was facial trauma with some residual 
dysfunction, especially in speech.

The RO concluded that the findings of the May 1998 VA 
examination were insufficient, as specialty examinations were 
not requested.  The veteran was rescheduled for a new VA 
examination in October 1998 but was unable to attend it, and 
in November 1998 requested that the examination be 
rescheduled. 

At his February 1999 Board hearing, the veteran testified 
that his lip scar was hard and numb.  His attorney argued 
that the lip scar was disfiguring and affected the veteran's 
ability to speak.  It was further argued that, due to the lip 
scar, the veteran could drink hot liquid without knowing it, 
and thereby burn his mouth due to his lip numbness.

Pursuant to the Board's July 1999 remand, in June 2000, VA 
afforded the veteran neurological examination performed by 
R.A.M., M.D., a private neurologist and psychiatrist.  Three 
color photographs of different views of the veteran's face 
were taken at that time and are associated with the claims 
files.  According to the examination report, Dr. M. reviewed 
the veteran's medical records, which include the history of 
his injury in service.  It was noted that, ever since his 
motor vehicle injury, the veteran felt he had difficulty with 
articulation because air tended to leak through his bridge.  
He also complained of some dyspagia, which he attributed to 
his cervical spondylosis indenting on his esophagus, 
posteriorly.  The veteran complained of a sensation of 
constant numbness over about one inch in the lower lip 
region.  He occasionally experienced an aching sensation, and 
felt at times that when he drank hot liquids he tended to 
burn his mouth and did not know it.  He denied any other 
history of facial trauma and any complaints of recent change 
in memory or concentration. 

Examination findings revealed a well-healed, thin scar that 
measured approximately one inch, and a couple of millimeters 
below the vermillion border on the veteran's face.  There was 
no disfigurement, tenderness, tissue loss, or limitation of 
function.  Sensory examination was intact except for the 
decreased sensation on the lower lip region.  The veteran's 
spontaneous speech was normal.  Dr. M. had no difficulty 
understanding the veteran's conversational speech.  The 
pertinent diagnosis was history of laceration of the lip with 
sensory neuropathy affecting the branches of the trigeminal 
nerve.

Dr. M. commented that there was "absolutely no evidence that 
the veteran has, in any way, had his facial nerve affected."  
It was noted that the veteran's primary complaint was of a 
sensory loss in the lower lip region and that the facial 
nerve, itself, would not carry sensory fibers to the location 
in question in the veteran.  Dr. M. said the veteran's 
sensory loss was consistent with trigeminal affectation 
rather than a facial nerve involvement.  Further, Dr. M. 
opined that the veteran had legitimate complaints of 
paresthesia, that affected minor sensory branches of the 
trigeminal nerve, associated with his laceration.  In Dr. 
M.'s opinion, currently, and referring to the photographs of 
the veteran's face, the veteran's scar was not in any way 
disfiguring.  Dr. M. did not believe that the veteran's 
complaints of paresthesias would account for subjective 
complaints of impaired articulation.  The physician said that 
the complaints conceivably caused some burning if the veteran 
drank liquids that were too hot.  Also the complaint of not 
realizing that the area of the lower lip has a tendency of 
being burned without realizing it was associated with 
neuropathy affecting the trigeminal nerve.  Dr. M. said the 
veteran's facial nerve was not affected secondary to the 
laceration and there was no clinical evidence of involvement 
of speech, mastication, or sensation as a result of the 
facial nerve impairment.  Furthermore, Dr. M. said he would 
not assign the veteran functional limitations on the basis of 
the residual symptomatology and finding of lower lip 
numbness. 

As noted above, in August 2003, the RO granted a separate 
compensable disability evaluation for the neurological 
complaints (subjective complaints of lower lip numbness) 
associated with the veteran's service-connected facial 
lacerations. 

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In July 2003, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
detailed April 1997 statement of the case (SOC), and 
supplemental statements of the case (SSOCs), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish a compensable rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the August 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected facial lacerations, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  If the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a zero-percent evaluation is 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged-rating principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).  The new 
rating criteria changed the basis for evaluating disfiguring 
scars, and include eight specific characteristics of 
disfigurement to be considered in evaluating disfigurement of 
the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).

In an August 2002 letter, the Board advised the veteran of 
the new regulations and their affect on his claim, and 
provided him with a copy of the new rating criteria.

Under the old regulations, effective prior to August 30, 
2002, scars of the head, face, or neck that constituted 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement were 
assigned a disability evaluation of 50 percent.  38 C.F.R. § 
4.118, DC 7800 (2002) (effective prior to August 30, 2002).  
Scarring that was severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  Id.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, DC 7800 (2003) (effective 
Aug. 30, 2002).  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement is 
assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one- quarter inch 
(0.6 cm.) in length; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

The veteran's service-connected residuals of facial 
lacerations are currently assigned a noncompensable 
evaluation under DC 7800 (as effective both prior to and 
since August 30, 2002).  Upon review of the objective medical 
evidence of record, the Board is of the opinion that a 
compensable evaluation for the veteran's facial lacerations 
is not warranted.  The medical evidence reflects that, when 
discharged from service, he had a one half-inch scar on his 
lower lip that was well healed.  Post-service, in February 
and May 1998, the VA examiners described the veteran's lower 
lip scar as faint, nontender, and well healed, and without 
necrotic tissue.  Moreover, in June 2000, Dr. M., the private 
neurologist, described the veteran's lower lip scar as a 
well-healed, thin scar that measured approximately 1-inch and 
a couple of millimeters below the vermillion border.  
According to Dr. M., the veteran's lip scar was not 
disfiguring and there was no tenderness, tissue loss or 
limitation of function association with it.  In fact, Dr. M. 
found no clinical evidence of the involvement of the 
veteran's speech, mastication, or sensation as a result of 
the facial nerve impairment due to the lip laceration.  
Furthermore, Dr. M. would not assign any functional 
limitations on the basis of residual symptomatology and 
finding of numbness of the lower lip.

Photographs of the veteran's face taken in 2000, as well as 
in 1998, show that he has a faint thin scar below his lip, 
but simply do not support a finding that his scar was, or is, 
disfiguring.  While at his February 1999 Board hearing, the 
veteran testified that his lower lip scar was hard and numb, 
he denied that it was tender and, as noted, the objective 
medical examination findings do not reflect that he reported 
his scar to be tender.

Since there is no clinical or other probative evidence of 
record indicating that the veteran's service-connected facial 
lacerations are disfiguring, poorly nourished, ulcerated, 
painful, or tender, or that it is productive of any 
functional limitation, the Board finds that there is no basis 
for the assignment of a compensable rating for the veteran's 
service-connected facial lacerations under the regulations in 
effect prior to August 30, 2002.  See 38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-5.  
Further, the veteran's disability does not more nearly 
approximate the criteria for a compensable evaluation under 
the regulations currently in effect.

In sum, a compensable evaluation is not warranted, since 
moderate disfigurement due to the facial lacerations is not 
shown as required for a 10 percent evaluation under the 
former rating criteria, nor are any one of the eight 
characteristics of disfigurement, used for purposes of 
evaluation under the new version of DC 7800.  Essentially, 
given the lack of evidence of active disease since service, 
no increase is warranted for any period since the effective 
date of the grant of service connection. See Fenderson v. 
West, 12 Vet. App. at 126.

The Board recognizes that the veteran has repeatedly 
complained that his service-connected lip scar was hard and 
caused numbness and, in June 2000, Dr. M. agreed.  However, 
it was based on these recent examination findings that, in 
August 2003, the RO granted a separate compensable rating for 
the neurological complaints associated with the veteran's lip 
scar and evaluated the neurological symptoms under Diagnostic 
Code 5325-8307.  As noted above, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  Thus, the Board may not consider the 
veteran's neurological residuals of the lip scar in his claim 
on appeal.

The veteran himself, as a layman, is not competent to 
attribute any physical manifestations to facial lacerations 
or to establish a degree of disability residual thereto.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, absent objective manifestations of 
disability attributable to the service-connected facial 
lacerations, a compensable evaluation under the regulations 
in effect prior to, as well as on and after August 30, 2002, 
is not warranted.  Therefore, as the objective medical 
evidence preponderates against a finding for a compensable 
evaluation for facial lacerations, the veteran's claim must 
be denied.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his facial lacerations.  The veteran 
has alleged that his lip scar has detracted from his health 
and appearance and had also adversely affected his social 
relationships.  However, the evidentiary record does not 
support those contentions, particularly in the absence of any 
clinically demonstrable evidence of such symptoms since 
service.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
facial laceration, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable evaluation for residuals of facial 
lacerations is denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



